DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claims 4-5 and 8-9 are objected to because of the following informalities:  
As to claim 4, the applicant should amend “the split pawl” in line 3 to read “the split of the pawl” to make the claim clearer as there was no previous recitation of “the split pawl”.  
Claim 5 is objected to as it depends from an objected-to claim.
As to claim 5, the applicant should amend “the horizontal or vertical appendages” to “the horizontal appendage or the vertical appendage 
As to claim 8, the applicant should amend “the cannula or needle” in line 3 to read “the cannula or the needle”.
Claim 9 is objected to as it depends from an objected-to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the pawl being hingedly and rotatably coupled relative to the handle at a first position at the first end and at a second position between the first and second ends” in lines 5-6 is unclear because it sounds as if the pawl must be hingedly and rotatably coupled at each of the first position and the second position. Based off instant paragraph [0025] and Figs. 1-6, however, it appears that pawl 104 is only hingedly and rotatably coupled to the handle 102 at a first position at the first end (end where hinge 110 is located), but is not hingedly or rotatably coupled to the attachment portion at any other position or end. While the examiner believes this wording may correspond to the coupling of the spring 114 at the second position (for example, the language in claim 10 refers to this), the wording in claim 1 is still misleading.
Claim 5 recites the limitation "the predetermined dosage" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “wherein during the applying, the first end curves towards a proximal end of the syringe when fully extended in use” in lines 3-4. However, it is not clear which part(s) is/are fully extended as the claim made no previous mention of any parts extending (for example, it is not clear if this applies to the pawl, the handle, the syringe, or some other part). The examiner will assume that this language refers to a position seen in Fig. 5 when spring 144 is an extended position. It is also not fully clear whether the language of “the first end curves towards a proximal end of the syringe” refers to an active curving/bending of the first end during the applying step or if this simply refers to the shape of the first end being statically curved.
Claim 12 recites “a longitudinal axis of the syringe” in line 3. It is not clear if this refers to the same longitudinal axis of the spring recited in claim 1 or a different longitudinal axis. The examiner will assume that it intends to refer to the same longitudinal axis of claim 1.
As to claim 14, the wording of “the pawl… being hingedly and rotatably coupled relative to the handle at the first end of the pawl and at a position between the first and second ends” in lines 4-6 is unclear because it sounds as if the pawl must be hingedly and rotatably coupled at each of the first end and the second position. Based off instant paragraph [0025] and Figs. 1-6, however, it appears that pawl 104 is only hingedly coupled to the handle 102 at a first position at the first end (end where hinge 110 is located), but is not hingedly or rotatably coupled to the attachment portion at any other position or end. While the examiner believes this wording may 
Claims 2-13 and 15-20 are rejected as they depend from a rejected claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard et al. (US 4,581,022, hereafter ‘Leonard’).
As to claim 14, Leonard discloses a method of dispensing a medicinal fluid in a predetermined dosage for treatment of a patient (see Fig. 1 & para beginning line 23 col. 1), the method comprising applying a force to translate a handle (3) of an extrusion accessory (extrusion accessory being interpreted as what Leonard calls “syringe 1” except for the plunger 12), coupled to a syringe (5 + 12), in a direction that is substantially perpendicular relative to a longitudinal axis of the syringe (see Fig. 1 and paragraph beginning line 46 col. 3; orientation of handle 3 relative to the rest of the device indicating that force would be applied substantially perpendicularly to a longitudinal axis of 5), the extrusion accessory comprising a pawl (19) having first (end where axle 20 is located) and second (end that contacts rack of plunger 12) ends and being hingedly and rotatably coupled relative to the handle at the first end of the pawl (“ratchet (19) pivoting around an axle (20) which is fixed to the said lever” – lines 15-16 col. 3) and at a position (position where an arm of spring 21 contacts 19 near middle of 19) between the first and second ends (see Fig. 1 and lines 15-20 col. 3), wherein the application of force to the 14Attorney Docket No. 122320-5334 handle moves the second end of the pawl for engaging with and pushing a plunger of the syringe axially for extruding the medicinal fluid from the syringe (“The ratchet (19) then pushes, by one tooth, the rack (15) and hence the piston (12) which in its turn pushes the rubber disc forming the bottom of the carpule” – see paragraph beginning line 46 col. 3).


    PNG
    media_image1.png
    794
    589
    media_image1.png
    Greyscale

As to claim 16, Leonard discloses the method of Claim 15, wherein the stem portion comprises a vertical appendage (see another annotated version of Fig. 1 below, hereafter referred to .


    PNG
    media_image2.png
    789
    589
    media_image2.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Yamagata (US 5,823,998).
As to claim 1, Leonard discloses a method of treatment comprising: 
providing a syringe (5 + 12) having a medicinal fluid therein for administering to a patient (see para beginning line 48 col. 2); 
coupling an attachment portion (carpule support 4 + body 2) of an extrusion accessory (extrusion accessory being interpreted as what Leonard calls “syringe 1” except for the plunger 12) to the syringe (see lines 56-65 col. 2), the extrusion accessory having a handle (control lever 3) hingedly coupled to the attachment portion (“control lever (3), preferably of a U-shaped cross-section, is articulated, as indicated earlier, to the body (2)” – see Fig. 1 & paragraph beginning line 6 col. 3) and a pawl (19) having first (end at axle 20) and second (end contacting rack 15) ends, the pawl being hingedly and rotatably coupled relative to the handle at a first position at the first end (“ratchet (19) pivoting around an axle (20) which is fixed to the said lever” – lines 15-16 col. 3) and at a second position (position where an arm of spring 21 contacts 19 near middle of 19) between the first and second ends (see Fig. 1 and lines 15-20 col. 3); and 
applying a force to translate the handle in a direction that is substantially perpendicular relative to a longitudinal axis of the syringe to cause axial movement of the second end of the pawl (see Fig. 1 and paragraph beginning line 46 col. 3; orientation of handle 3 relative to the rest of the device indicating that force would be applied substantially perpendicularly to a longitudinal axis of 5), wherein the second end of the pawl is engaged with a plunger (piston 12) of the syringe and axial movement of the second end of the pawl drives the plunger forward to extrude the medicinal fluid from The ratchet (19) then pushes, by one tooth, the rack (15) and hence the piston (12) which in its turn pushes the rubber disc forming the bottom of the carpule” – see paragraph beginning line 46 col. 3).
Leonard is silent to coupling the attachment portion to a flange portion of the syringe (5) (this is because Leonard does not show whether or not 5 has a flange). However Yamagata teaches an injection apparatus wherein attachment portion (flange insertion part 38) is coupled to a flange portion (75) of a syringe (70) (see Figs. 2A-2D, para beginning line 6 col. 11). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have coupled the attachment portion of Leonard to a flange portion of the syringe (if it does not already do so) based off the teachings of Yamagata. One having ordinary skill in the art would have been aware of syringes possessing flange portions and thus would have been motivated to modify Leonard by changing the size of the attachment portion or providing a flange insertion part on the attachment portion to make the device capable of accommodating syringes having flanges (see Figs. 2A-2D, para beginning line 6 col. 11 of Yamagata).

As to claim 2, Leonard in view of Yamagata teaches the method of claim 1 as described above. Leonard further discloses wherein the pawl includes a claw positioned at the second end thereof and the plunger includes a stem portion, and the applying comprises engaging the claw with the stem portion (see Fig. A, reproduced below, and paragraph beginning line 46 col. 3 of Leonard).

    PNG
    media_image1.png
    794
    589
    media_image1.png
    Greyscale

As to claim 3, Leonard in view of Yamagata teaches the method of claim 2 as described above. Leonard further discloses wherein the stem portion comprises a vertical appendage (distal portion without teeth) and a horizontal appendage (each tooth being interpreted as a horizontal appendage – see Fig. B reproduced below), and wherein during the applying, the claw engages the horizontal appendage to provide an axial force to drive the plunger towards a proximal end of the syringe (see Fig. B below and see paragraph beginning line 46 col. 3 of Leonard).

    PNG
    media_image2.png
    789
    589
    media_image2.png
    Greyscale

As to claim 6, Leonard in view of Yamagata teaches the method of claim 2 as described above. Leonard further discloses wherein the stem portion comprises a vertical appendage (see Fig. B above) and a horizontal appendage (see Fig. B, each tooth being interpreted as a horizontal appendage), and the applying comprises engaging the claw with the horizontal appendage to provide an axial force to drive the plunger towards a proximal end of the syringe (see Fig. B and see paragraph beginning line 46 col. 3 of Leonard).

As to claim 12, Leonard in view of Yamagata teaches the method of claim 1 as described above, and Leonard further teaches wherein the applying comprises applying the substantially perpendicular force at an angle of between about 1 degree and about 20 degrees relative to a line normal to a longitudinal axis of the syringe (see Fig. 1 and lines 6-11 col. 3 which teach “control lever (3), preferably of a U-shaped cross-section, is articulated, as indicated earlier, to the body (2), the lever being thus capable of being raised in rotation around two half-axles (16) fixed in line with each other on either side of the body (2).  The lever (3) thus straddles the body (2) with its articulation flanges (17)” – the examiner believes it to be clear that Leonard intends for a user to apply the substantially perpendicular force at an angle of between about 1 degree and about 20 degrees relative to a line normal to a longitudinal axis of the syringe).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Yamagata as applied to claim 1 above, and further in view of Brickson et al. (US 3,517,668, hereafter 'Brickson').
As to claim 10, Leonard in view of Yamagata teaches the method of claim 1 as described above, but is silent to wherein the pawl is spring-coupled to the handle at the second position through a compression spring (the spring shown by Leonard appears to be a torsion spring, rather than a compression spring).
Brickson teaches a pawl (driving pawl 29) that is spring-coupled to the handle (25) at a second position through a compression spring (31) (see Fig. 1, paragraph beginning line 6 col. 3).
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard in view of Yamagata as applied to claim 1 above, and further in view of Hoffman et al. (US 5,019,053).
As to claim 13, Leonard in view of Yamagata teaches the method of claim 1 as described above, but is silent to wherein coupling the extrusion accessory to the syringe comprises attaching the attachment portion to the flange portion of the syringe by a snap fit, a friction fit, a glue, an adhesive, or a combination thereof.
Hoffman teaches wherein coupling an extrusion accessory (finger grasp 26) to the syringe comprises attaching the attachment portion to the flange portion (28) of the syringe (2) by a snap fit (see Figs. 1-2 and lines 40-48 col. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified the method of Leonard/Yamagata such that coupling the extrusion accessory to the syringe comprises attaching the attachment portion to the flange portion of the syringe by a snap fit. One would have been motivated to do so as Hoffman teaches a snap fit as a known means for placing a syringe in locking engagement with an extrusion accessory (see Figs. 1-2 and lines 40-48 col. 3 of Hoffman).

Allowable Subject Matter
Claims 4-5, 8-9, 11, 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

As to claim 4, while Leonard in view of Yamagata teaches the method of claim 3 as described above, Leonard/Yamagata are silent to wherein the pawl includes a split at the second end thereof, wherein during the applying, the opposing sides of the horizontal appendage are engaged with corresponding opposing sides of the split pawl while straddling without contacting the vertical appendage in combination with the limitations of claim 3.
Claim 5 depends from claim 4.
As to claim 8, while Leonard in view of Yamagata teaches the method of claim 1 as described above, Leonard/Yamagata are silent to wherein a proximal end of the syringe comprises a luer tip attached to a cannula or a needle (the proximal end of carpule 5, which is what was interpreted as the syringe, is located within support 4 – while support 4 constitutes what appears to be a luer tip, carpule 5 does not), the method further comprising introducing the medicinal fluid from the syringe, through the cannula or needle, into a target region of a patient for tissue bulking, augmentation or reconstructive purposes in combination with the limitations of claim 1.
Claim 9 depends from claim 8.
As to claim 11, while Leonard in view of Yamagata and Brickson teaches the method of claim 10 as described above, Leonard/Yamagata/Brickson are silent to further comprising permitting the pawl and handle to be urged to a reset position via action of the spring-coupling such that the pawl is pulled towards the handle in combination with the limitations of claims 1 and 10.
As to claim 17, Leonard discloses the method of claim 14 as described above, but is silent to wherein the syringe comprises a luer tip attached to a cannula or needle (the proximal end of carpule 5, which is what was interpreted as the syringe, is located within support 4 – while support 4 constitutes what appears to be a luer tip, carpule 5 does not), and wherein the applying comprises extruding the predetermined dosage of medicinal fluid from the syringe by pushing the plunger to introduce the medicinal fluid through the needle from the syringe and into a target region of a patient for tissue bulking, augmentation or reconstructive purposes in combination with the limitations of claim 14.
Claims 18-19 depend from claim 17.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/James D Ponton/Examiner, Art Unit 3783